   Case 21-00059      Doc 10      Filed 06/09/21 Entered 06/09/21 14:02:26            Desc Main
                                    Document     Page 1 of 8



                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

 IN RE:                                        )       Chapter 7
                                               )
 James Cosmano,                                )       Case No. 19 B 13287
                                               )
                        Debtor.                )       Hon. A. Benjamin Goldgar
 James Cosmano,                                )
                                               )
                Adversary Plaintiff            )       Adversary No. 21 A 00059
                -vs-                           )
                                               )
 United States of America,                     )
                                               )
               Adversary Defendant.            )


                                      NOTICE OF MOTION


To:     SEE ATTACHED SERVICE LIST

       PLEASE TAKE NOTICE that on June 21, 2021, at 9:30 a.m., I will appear before the
Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present the motion
of JAMES COSMANO’S MOTION FOR JUDGMENT ON THE PLEADINGS a copy of
which is attached.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the
password is 726993. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of

                                                   1
  Case 21-00059        Doc 10     Filed 06/09/21 Entered 06/09/21 14:02:26              Desc Main
                                    Document     Page 2 of 8



Objection is timely filed, the court may grant the motion in advance without a hearing.


                                                                 Respectively Submitted,

                                                                 James Cosmano
                                                                 BY: /S/ PAUL M. BACH
                                                                       Paul M. Bach
                                                                       Penelope N. Bach
                                                                       Bach Law Offices, Inc.
                                                                       P.O. Box 1285
                                                                       Northbrook, IL 60065
                                                                       PHONE: (847) 564 0808


                                        Certificate of Service

        I, Paul M. Bach, hereby certify that I caused a copy of this notice and all attachments to be
sent to all parties on the service list below by the method stated on the service list on June 9, 2021.

                                                                        James Cosmano
                                                                 BY:   /S/ PAUL M. BACH
                                                                        Paul M. Bach
                                                                        Penelope N. Bach
                                                                        Bach Law Offices, Inc.
                                                                        P.O. Box 1285
                                                                        Northbrook, IL 60065
                                                                        PHONE: (847) 564 0808

                                          SERVICE LIST


Jeffrey N Nunez                                        BY ECF ELECTONIC DELIVERY
U.S. Department of Justice- Tax Division
P.O. Box 55
Washington, DC 20044


Noah D Glover-Ettrich                                            BY ECF ELECTONIC DELIVERY
United States Department of Justice, Tax
P.O. Box 55
Ben Franklin Station
Washington, DC 20044



                                                  2
  Case 21-00059       Doc 10     Filed 06/09/21 Entered 06/09/21 14:02:26           Desc Main
                                   Document     Page 3 of 8



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

 IN RE:                                       )       Chapter 7
                                              )
 James Cosmano,                               )       Case No. 19 B 13287
                                              )
                       Debtor.                )       Hon. A. Benjamin Goldgar
 James Cosmano,                               )
                                              )
                Adversary Plaintiff           )       Adversary No. 21 A 00059
                -vs-                          )
                                              )
 United States of America,                    )
                                              )
               Adversary Defendant.           )

       JAMES COSMANO’S MOTION FOR JUDGMENT ON THE PLEADINGS

       NOW COMES Plaintiff, JAMES COSMANO, (“Plaintiff”) and pursuant to Federal Rule

of Bankruptcy Procedure 12(c) requests that this Court grant and enter Judgment on the

Pleadings in favor of Plaintiff and against the United States of America, Department of the

Treasury – Internal Revenue Service (“IRS”) and determine the tax liability for Plaintiff’s

income taxes for the years 2007-2010, owed to the IRS to be dischargeable and states as follows:

       1. Federal Rule of Civil Procedure 12(c), which is incorporated by reference in Federal

           Rule of Bankruptcy Procedure 7012, permits a party to move for judgment after the

           parties have filed the complaint and answer. Moss v. Martin, 473 F.3d 694, 698 (7th

           Cir. 2007) (citing Brunt vs. Serv. Emps. Int'l Union, 284 F.3d 715, 718 (7th Cir.

           2002)).

       2. Federal Rule of Civil Procedure 12(c) states; “(c) MOTION FOR JUDGMENT ON THE

           PLEADINGS. After the pleadings are closed—but early enough not to delay trial—a

           party may move for judgment on the pleadings.”




                                                  3
Case 21-00059     Doc 10     Filed 06/09/21 Entered 06/09/21 14:02:26             Desc Main
                               Document     Page 4 of 8



    3. In Maxwell vs. Novell, Inc. (In Re Marchfirst Inc.), 431 B.R. 436

       (Bankr.N.D.Ill.2010), this Court stated:

                   The standard for judgment on the pleadings is often said to be the dismissal
                   standard under Rule 12(b)(6). See, e.g., Buchanan-Moore v. County of
                   Milwaukee, 570 F.3d 824, 827 (7th Cir.2009). Alexander v. City of Chicago,
                   994 F.2d 333 (7th Cir.1993), however, explains that the Rule 12(b) standard
                   applies only when a defendant uses Rule 12(c) to raise Rule 12(b) defenses.
                   Id. at 336. When a party invokes Rule 12(c) to dispose of a case on “the
                   underlying substantive merits,” the summary judgment standard applies. Id.
                   Thus, judgment on the pleadings may be granted if there are no genuine
                   issues of material fact, and the movant is entitled to judgment as a matter of
                   law. Id.; see, e.g., Robert W. Karr & Assocs., Ltd. v. Novoselsky, No. 08 C
                   1197, 2008 WL 4865573, at *2 (N.D.Ill. July 14, 2008).

                   In determining the presence of factual issues on a Rule 12(c) motion, the
                   court “may consider only the contents of the pleadings.” Alexander, 994
                   F.2d at 336. The “pleadings” means “the complaint, the answer, and any
                   written instruments attached as exhibits” under Rule 10(c). Northern Ind.
                   Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449, 452 (7th
                   Cir.1998). A “written instrument” for purposes of Rule 10(c) includes
                   “documents such as affidavits and letters, as well as contracts and loan
                   documentation.” Id. at 453 (internal citations omitted). Also, fair game are
                   matters of public record of which the court can take judicial notice. United
                   States v. Wood, 925 F.2d 1580, 1582 (7th Cir.1991).

    4. Plaintiff seeks a determination by this court determining the income tax liability of

       Plaintiff for the years 2007-2010, owed to the IRS is dischargeable.

    5. Previously in the underlying Bankruptcy case, this court has made a determination

       regarding liens against the Debtor’s real estate. Since this issue has already been

       determined the Adversary Complaint is not seeking relief regarding the liens against

       real estate. The central issue in this Adversary Proceeding is the personal liability of

       Plaintiff only.




                                             4
Case 21-00059      Doc 10     Filed 06/09/21 Entered 06/09/21 14:02:26             Desc Main
                                Document     Page 5 of 8



    6. To make a proper ruling on a Motion for Judgment on the Pleadings, the court should

       consider only the Complaint, Answer and the three exhibits attached to this Motion.

    7. Plaintiff requests the court take judicial notice of the three exhibits pursuant to

       Maxwell vs Novell, Supra and United States vs. Woods, Supra. These three

       documents are 1) the Chapter 7 Discharge of Plaintiff entered in Northern District of

       Illinois Bankruptcy Court, Case 19 B 13827; 2) Complaint in District Court for the

       Northern District of Illinois Case 17-cv-5721 vs. James Cosmano (“the District Court

       case”) and 3) Judgment Order in the District Court case.

    8. Based on the Complaint, Answer and the three exhibits, Plaintiff is entitled to

       Judgment as a matter of law as there are no material issues or facts in dispute.

           The Burden of Proof and Non Dischargeability under 11 USC 523(a)(1)

    9. Pursuant to In Re Torres, 117 B.R. 379 (Bankr.N.D.Ill.1990), the creditor bears the

       burden of proof on all elements necessary to establish nondischargeability. See, e.g.,

       In re Bogstad, 779 F.2d 370, 372 (7th Cir.1985).

    10. 11 USC 523(a)(1) provides as follows:

       (a) A discharge under section 727, 1141, 1192 [1] 1228(a), 1228(b), or 1328(b) of this
       title does not discharge an individual debtor from any debt—
       (1) for a tax or a customs duty—
       (A) of the kind and for the periods specified in section 507(a)(3) or 507(a)(8) of this
       title, whether or not a claim for such tax was filed or allowed;
       (B) with respect to which a return, or equivalent report or notice, if required— (i) was
       not filed or given; or
       (ii) was filed or given after the date on which such return, report, or notice was last
       due, under applicable law or under any extension, and after two years before the date
       of the filing of the petition; or
       (C) with respect to which the debtor made a fraudulent return or willfully attempted
       in any manner to evade or defeat such tax;




                                              5
Case 21-00059     Doc 10      Filed 06/09/21 Entered 06/09/21 14:02:26            Desc Main
                                Document     Page 6 of 8



                                   The Complaint and Answer

    11. The IRS admits in full, paragraphs 1-4, 6, 8, and 12a-12c. Paragraphs 5, 7, 9, 10 are

       mostly admitted. Paragraphs 10, 11, 12 and 12d are not answered as the IRS alleges

       it lacks knowledge or sufficient information.

    12. In paragraphs 12a, 12b, and 12c, the IRS admitted to the requirements under 11 USC

       523(a)(1). The IRS also admitted that the IRS was listed in the Plaintiff’s Chapter 7

       Bankruptcy (Paragraph 5) and that proper notice was given to the IRS (paragraph 6).

    13. The IRS, when answering the Third Defense, answered paragraph by paragraph and

       additionally raises two new defenses on its behalf.

    14. First additional defense is the Anti-Injunction Act. Plaintiff is not seeking an

       Injunction. The injunction stated in the prayer for relief was only related to actions to

       collect the amount alleged by the IRS prior to this Court ruling on the Adversary

       Complaint. The IRS has not taken any affirmative actions to collect during the

       pendency of this case therefore, Plaintiff is not seeking an injunction.

    15. The second additional defense stated by the IRS, states:

       Except as provided in 11 U.S.C. § 524(a)(1), Plaintiff is estopped and barred from
       contesting his tax liabilities for the 2007 through 2010 income tax years because a
       money judgment was entered against him on January 12, 2018, in the case of United
       States v. James Cosmano, Case No. 17-cv-5721 (N.D.Ill.).

    16. 11 USC 524(a)(1) states:

       (a) A discharge in a case under this title—
       (1) voids any judgment at any time obtained, to the extent that such judgment is a
       determination of the personal liability of the debtor with respect to any debt discharged
       under section 727, 944, 1141, 1192, 1228, or 1328 of this title, whether or not discharge
       of such debt is waived;




                                              6
  Case 21-00059         Doc 10    Filed 06/09/21 Entered 06/09/21 14:02:26            Desc Main
                                    Document     Page 7 of 8



       17. The IRS admits in paragraph nine of the Answer that the District Court Complaint

           dealt only with the personal liability of the Debtor and not with a fraud or an attempt

           to evade or defeat the tax liability.

       18. In contradiction, the IRS appears to be argue in the second defense that because the

           judgment was entered in the District Court the tax liability at issue became

           automatically nondischargeable. However, 11 USC 524(a)(1) applies to the IRS as it

           does to other creditors and the IRS has not cited to any authority which states

           otherwise.

       19. At no time has the IRS pled that Plaintiff fraudulently or attempted to evade or defeat

           the tax liability at issue pursuant to 11 USC 523(a)(1)(C). The IRS bears the burden

           of proof on this issue and must affirmatively plead these facts. See In Re Krumhorn,

           249 B.R. 295 (Bankr.N.D.Ill.2000).

       20. As a result, of the inapplicability of the IRS’ defenses the IRS has no viable defense

           and Judgment should be entered in favor of Plaintiff and against the IRS on the

           pending Complaint as there are no issues of material fact and Plaintiff is entitled to

           Judgment as a matter of law.

WHEREFORE, James Cosmano, prays this Court enter Judgment Orders as follows:

       a) enter an order granting Judgment on the Pleadings in favor of James Cosmano and

against the United States of America, Department of the Treasury – Internal Revenue Service

pursuant to Federal Rule of Bankruptcy Procedure 7012(c) and find that there are no material

issues in dispute and that James Cosmano is entitled to Judgment as a matter of law;




                                                   7
  Case 21-00059       Doc 10      Filed 06/09/21 Entered 06/09/21 14:02:26         Desc Main
                                    Document     Page 8 of 8



       b) enter an order determining his tax liability for James Cosmano’s income taxes for the

years 2007-2010, owed to the United States of America, Department of the Treasury – Internal

Revenue Service, to be dischargeable; and

       c) further relief that this court deems just.


DATED THIS the 7th day of June 2021                        Respectively Submitted,
                                                           James Cosmano

                                                           BY:    /S/ PAUL M. BACH
                                                                   Paul M. Bach
                                                                   Penelope N. Bach
                                                                   Bach Law Offices, Inc.
                                                                   P.O. Box 1285
                                                                   Northbrook, IL 60065
                                                                   PHONE: (847) 564 0808




                                                   8
